Citation Nr: 1517385	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to April 23, 2012.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1967 to May 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's PTSD.  In August 2005, the RO, in pertinent part, denied entitlement to a TDIU.  In December 2008, the Board, in pertinent part, denied an increased evaluation for the Veteran's PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2011, the Court vacated the December 2008 Board decision and remanded the Veteran's appeal to the Board for additional action.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2012, the RO established service connection for prostate cancer; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of April 23, 2012.  In June 2013, the Board recharacterized the issue of entitlement to a TDIU as entitlement to a TDIU for the period prior to April 23, 2012, in light of the December 2012 rating decision and remanded the Veteran's appeal to the RO for additional action.  

In December 2013, the Board denied an evaluation in excess of 50 percent for the Veteran's PTSD and remanded the issue of entitlement to a TDIU to the RO for additional action.  The Veteran subsequently appealed to the Court.  

In July 2014, the RO denied entitlement to a TDIU for the period prior to April 23, 2012, on an extra-schedular basis.  In October 2014, the Board remanded the issue of entitlement to a TDIU to the RO for compliance with its prior Remand instructions.  This development has not yet been completed and the issue has not yet been recertified to the Board.  As will be discussed further below, in light of the Court's most recent Joint Motion for Remand indicating that it was premature for the Board to decide the issue as to extraschedular evaluation for the PTSD until the development on TDIU had been completed, the Board has listed the issue on the title page in an effort to keep the two appeals together.  

In November 2014, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the December 2013 Board decision which denied an evaluation in excess of 50 percent for the Veteran's PTSD; and remanded that issue to the Board for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In November 2014, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the December 2013 Board decision which denied an evaluation in excess of 50 percent for the Veteran's PTSD; and remanded that issue to the Board for additional action.  The Joint Motion for Remand conveys that additional development as to the impact of the Veteran's PTSD upon his ability to secure and follow substantially gainful employment may be required.  As noted in the Introduction, the issue of TDIU remains in remand status and has not been recertified to the Board.  The Board has no discretion and must remand the instant appeal for compliance with the Court's November 2014 Order granting the Parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A January 2015 employability evaluation from M. LaRaia, M.A., LRC, CCM, conveys that the Veteran reported that his PTSD symptoms including anger, verbal aggression towards his wife and others, and impatience were worsening.  Mr. LaRaia opined that the Veteran was unable to engage in any form of substantial gainful employment as "he does not possess the tenets necessary to sustain employment over any course of time ... includ[ing] the ability to arrive at work on a timely and consistent basis; maintaining a production rate; perform work to acceptable and established standards; maintain concentration, persistence and pace; and interact appropriate with coworkers and supervisors."  

The Veteran was last afforded a VA psychiatric evaluation in April 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's PTSD symptoms and the directions set forth in the Joint Motion for Remand, the Board finds that further VA psychiatric evaluation is required.  

VA clinical documentation dated after January 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected PTSD including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after January 2013.  

3.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's PTSD upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  After completing the above and any development ordered in the October 2014 remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

